DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. nowhere in the specification is there support for δ1 to satisfy both:                     
                        
                            
                                δ
                            
                            
                                1
                            
                        
                        =
                        
                            
                                2
                                π
                                
                                    
                                        n
                                    
                                    
                                        0
                                    
                                
                            
                            
                                λ
                            
                        
                        
                            
                                e
                            
                            
                                1
                            
                        
                    
                 (par. 36) and                     
                        
                            
                                δ
                            
                            
                                1
                            
                        
                        ≤
                        
                            
                                (
                                
                                    
                                        
                                            
                                                n
                                            
                                            
                                                0
                                            
                                        
                                    
                                    /
                                    
                                        
                                            
                                                n
                                            
                                            
                                                3
                                            
                                        
                                    
                                
                                -
                                1
                                )
                            
                            
                                2
                                
                                    
                                        v
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                        
                        [
                        1
                        -
                        
                            
                                e
                            
                            
                                
                                    
                                        
                                            
                                                κ
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        K
                                    
                                
                            
                        
                        ]
                    
                 (Eq. 6b and par. 47) simultaneously.  Mere recitation of equations in the specification is not necessarily a basis for support.  The specification must provide clear support for use of the equations together to obtain the parameter δ1 or disclose δ1 satisfying both equations in the same embodiment.  The specification at paragraph at par. 36 discusses light propagation through a very absorbent, thick layer using the equation                      
                        
                            
                                δ
                            
                            
                                1
                            
                        
                        =
                        
                            
                                2
                                π
                                
                                    
                                        n
                                    
                                    
                                        0
                                    
                                
                            
                            
                                λ
                            
                        
                        
                            
                                e
                            
                            
                                1
                            
                        
                    
                  and at paragraph 40 describes a separate equation where                         
                        
                            
                                δ
                            
                            
                                1
                            
                        
                        ≅
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        0
                                                    
                                                
                                            
                                            /
                                            
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                        -
                                        1
                                    
                                
                            
                            
                                2
                                
                                    
                                        v
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                        
                        
                            
                                1
                                -
                                
                                    
                                        e
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        κ
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                K
                                            
                                        
                                    
                                
                            
                        
                    
                 is used for a transparent antireflection layer. There is no teaching in the specification where the separate equations for δ1 as recited in claim 1 are both satisfied to determine δ1- nor is there teaching in the specification how δ1 --is selected based on the two separate equations. The simultaneous satisfaction of both equations for δ1 as recited in claim 1 is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-14 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the equation              
                
                    
                        δ
                    
                    
                        1
                    
                
                ≤
                
                    
                        (
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        0
                                    
                                
                            
                            /
                            
                                
                                    
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                        -
                        1
                        )
                    
                    
                        2
                        
                            
                                v
                            
                            
                                1
                            
                        
                        
                            
                                κ
                            
                            
                                1
                            
                        
                    
                
                [
                1
                -
                
                    
                        e
                    
                    
                        -
                        
                            
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                            
                                K
                            
                        
                    
                
                ]
            
        .  The disclosure at paragraph 47 states that it would be advantageous to select a sublayer thickness that is less than the ideal thickness given by equation 6b, which is             
                
                    
                        δ
                    
                    
                        1
                    
                
                ≅
                
                    
                        (
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        0
                                    
                                
                            
                            /
                            
                                
                                    
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                        -
                        1
                        )
                    
                    
                        2
                        
                            
                                v
                            
                            
                                1
                            
                        
                        
                            
                                κ
                            
                            
                                1
                            
                        
                    
                
                [
                1
                -
                
                    
                        e
                    
                    
                        -
                        
                            
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                            
                                K
                            
                        
                    
                
                ]
            
        .  The teaching at paragraph 47 provides support for δ1 being less or equal to the equation recited in claim 1.  However, paragraph 47 implies that δ1 represents the thickness of a contrast sublayer.  Applicant’s arguments submitted 17 December 2021 argue that δ1 is a dimensionless variable.  It is unclear whether δ1 represents a dimensionless variable as argued or is a sublayer thickness as recited in par. 47.  It is noted that if δ1 -is not the sublayer thickness as recited in par. 47, the claim may raise issues under new matter as nowhere else does the specification teach that δ1 -may be less than or equal to the recited equation.  Instead, the specification explicitly teaches that δ1 may be about equal to the equation (equation 6b).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach an antireflection coating having a contrast sublayer deposited on a surface of a transparent substrate and having a complex refractive index that meets the conditions set forth by the equations recited in claim 1.
Tomoyuki et al. (JP 2013-37779) teach a device comprising: a transparent substrate (substrate and hard coat are interpreted as the substrate) bearing an antireflection coating (antireflection and graphene layer) that suppresses reflection when it is illuminated, the absorbent coating comprising:
an absorbent sublayer that is absorbent at the illumination wavelength and which exhibits an antireflection behavior at the same wavelength deposited on the surface of the transparent substrate (antireflection layer); and 
an absorbent layer distinct from the absorbent sublayer and comprising a single sheet of two-dimensional material that is graphene with a monoatomic thickness (graphene layer deposited on the antireflection layer is composes of a single layer graphene sheet).  
Tomoyuki et al. teach the absorbent sublayer having two layers, one with a high refractive index of between 1.5 and 2.3 having a thickness of between 50 and 5000 nm and the other with a low refractive index that between 1.1 and 1.45 with a thickness of between 20 nm and 200 nm.  However, Tomoyuki et al. fail to teach the absorbent sublayer having a complex refractive index and therefore do not teach an imaginary part of the refractive index necessary to satisfy the equations recited in instant claim 1.
Tomoyuki et al. (JP 2013-37779) teach a device comprising: a transparent substrate (substrate and hard coat are interpreted as the substrate) bearing an antireflection coating (antireflection and graphene layer) that suppresses reflection when it is illuminated, the absorbent coating comprising:
an absorbent sublayer that is absorbent at the illumination wavelength and which exhibits an antireflection behavior at the same wavelength deposited on the surface of the transparent substrate (antireflection layer); and 
an absorbent layer distinct from the absorbent sublayer and comprising a single sheet of two-dimensional material that is graphene with a monoatomic thickness (graphene layer deposited on the antireflection layer is composes of a single layer graphene sheet).  
Tomoyuki et al. teach the absorbent sublayer having two layers, one with a high refractive index of between 1.5 and 2.3 having a thickness of between 50 and 5000 nm and the other with a low refractive index that between 1.1 and 1.45 with a thickness of between 20 nm and 200 nm.  However, Tomoyuki et al. fail to teach the absorbent sublayer having a complex refractive index and therefore do not teach an imaginary part of the refractive index necessary to satisfy the equations recited in instant claim 1.
	CN203217962 teach a device comprising:
a transparent substrate bearing an antireflection coating comprising:
	an absorbent sublayer that is absorbent at the illumination wavelength and which exhibits antireflection behavior at the same wavelength deposited on the surface of the transparent substrate; and
	an absorbent layer distinct from the absorbent sublayer comprising sheets of graphene, which have a monoatomic thickness.  
CN 203217962 fail to teach between 1 and 5 sheets of graphene and the absorbent sublayer having a complex refractive index and therefore do not teach an imaginary part of the refractive index necessary to satisfy the equations recited in claim 1.
Chen et al. (US 2016/0303838) teach a device comprising: a transparent substrate having an antireflection coating comprising: an absorbent sublayer that is absorbent at the illumination wavelength and exhibits antireflection behavior at the same wavelength deposited on the surface of the transparent substrate (antireflective layer, 70, Fig. 1, par. 8) and an absorbent layer distinct from the absorbent sublayer and comprising a graphene material (conductive layer, 60, is separate from antireflective layer, 70, and is graphene, Fig. 1, par. 11). Chen et al. fail to teach between 1 and 5 sheets of graphene and the absorbent sublayer having a complex refractive index and therefore do not teach an imaginary part of the refractive index necessary to satisfy the equations recited in claim 1.
Kimura et al. (US 2015/0064470) teach a device comprising: a transparent substrate bearing an absorbent coating for behaving as an antireflection coating comprising: an absorbent sublayer that is absorbent at an illumination wavelength and exhibits antireflection behavior at the same wavelength and deposited on the surface of the transparent substrate; and an absorbent layer distinct from the contrast sublayer and comprising graphene (par. 58).  Kimura et al. fail to teach between 1 and 5 sheets of graphene and the absorbent sublayer having a complex refractive index and therefore do not teach an imaginary part of the refractive index necessary to satisfy the equations recited in claim 1.

Response to Arguments
Applicant's arguments and amendments filed with the RCE on 21 January 2021 have been fully considered and are persuasive to overcome the previous rejections of record. However, new rejections under 35 USC 112a and 112b are made in view of Applicant’s amendments and arguments.
Regarding the rejections under 35 USC 112a, Applicant first clarifies that the equation:             
                
                    
                        δ
                    
                    
                        1
                    
                
                =
                
                    
                        2
                        π
                        
                            
                                n
                            
                            
                                0
                            
                        
                    
                    
                        λ
                    
                
                
                    
                        e
                    
                    
                        1
                    
                
            
         is not equation 4b.  Applicant’s clarification is acknowledged and persuasive.  
Applicant argues that because             
                
                    
                        δ
                    
                    
                        1
                    
                
                =
                
                    
                        2
                        π
                        
                            
                                n
                            
                            
                                0
                            
                        
                    
                    
                        λ
                    
                
                
                    
                        e
                    
                    
                        1
                    
                
            
         is not equation 4b, the claims do not require both equation 4b and 6b to be simultaneously satisfied.  Applicant further argues that since the specification discloses both parameters (equations) for δ1 as recited by the claims, the claims do not recite new matter.  Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because, regardless of the equation identifier, nowhere in the specification is there support for δ1 to satisfy both:             
                
                    
                        δ
                    
                    
                        1
                    
                
                =
                
                    
                        2
                        π
                        
                            
                                n
                            
                            
                                0
                            
                        
                    
                    
                        λ
                    
                
                
                    
                        e
                    
                    
                        1
                    
                
            
         and             
                
                    
                        δ
                    
                    
                        1
                    
                
                ≤
                
                    
                        (
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        0
                                    
                                
                            
                            /
                            
                                
                                    
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                        -
                        1
                        )
                    
                    
                        2
                        
                            
                                v
                            
                            
                                1
                            
                        
                        
                            
                                κ
                            
                            
                                1
                            
                        
                    
                
                [
                1
                -
                
                    
                        e
                    
                    
                        
                            
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                            
                                K
                            
                        
                    
                
                ]
            
        .  Mere recitation of equations in the specification is not necessarily a basis for support.  The specification must provide support for use of the equations together to obtain the parameter δ1 or disclose δ1 satisfying both equations in the same embodiment.  Applicant’s argument is not sufficient to show where the specification teaches the separate equations for δ1 as recited in claim 1 are both satisfied to determine δ1.  The simultaneous satisfaction of both equations for δ1 is considered new matter.

Regarding the rejections under35 USC 112b, Applicant argues that claim 1 defines the thickness e1 of the contrast layer with the following equation:                     
                        
                            
                                δ
                            
                            
                                1
                            
                        
                        ≤
                        
                            
                                (
                                
                                    
                                        
                                            
                                                n
                                            
                                            
                                                0
                                            
                                        
                                    
                                    /
                                    
                                        
                                            
                                                n
                                            
                                            
                                                3
                                            
                                        
                                    
                                
                                -
                                1
                                )
                            
                            
                                2
                                
                                    
                                        v
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                        
                        [
                        1
                        -
                        
                            
                                e
                            
                            
                                
                                    
                                        
                                            
                                                κ
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        K
                                    
                                
                            
                        
                        ]
                    
                .  However, it is noted that the argument itself is vague and indefinite because the equation does not contain the variable e1.  It is unclear how the equation can define the thickness of the contrast layer e1 when the variable e1 is not present in the equation.
Applicant further argues that inconsistencies in the specification have been clarified by amending paragraph 46 which implies that δ1 represents a decreased thickness.  Applicant’s amendment has been considered, but is not persuasive to overcome the rejection under 35 USC 112b due to the disclosure at paragraph 47 of the specification as originally filed.  It is noted that paragraph 47, which is where support for the claimed equation             
                
                    
                        δ
                    
                    
                        1
                    
                
                ≤
                
                    
                        (
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        0
                                    
                                
                            
                            /
                            
                                
                                    
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                        -
                        1
                        )
                    
                    
                        2
                        
                            
                                v
                            
                            
                                1
                            
                        
                        
                            
                                κ
                            
                            
                                1
                            
                        
                    
                
                [
                1
                -
                
                    
                        e
                    
                    
                        
                            
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                            
                                K
                            
                        
                    
                
                ]
            
         is found since the equation does not exactly match equation 6b in the specification, states that the sublayer thickness can be selected to be less than the ideal thickness given by equation 6b.  This teaching by the specification indicates that δ1 given in 6b is a sublayer thickness.  Applicant is reminded that if this is not the case, then support in the specification for equation:             
                
                    
                        δ
                    
                    
                        1
                    
                
                ≤
                
                    
                        (
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        0
                                    
                                
                            
                            /
                            
                                
                                    
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                        -
                        1
                        )
                    
                    
                        2
                        
                            
                                v
                            
                            
                                1
                            
                        
                        
                            
                                κ
                            
                            
                                1
                            
                        
                    
                
                [
                1
                -
                
                    
                        e
                    
                    
                        
                            
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                            
                                K
                            
                        
                    
                
                ]
            
         may be lacking since nowhere else in the specification is it taught that δ1 may be less than or equal to             
                
                    
                        (
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        0
                                    
                                
                            
                            /
                            
                                
                                    
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                        -
                        1
                        )
                    
                    
                        2
                        
                            
                                v
                            
                            
                                1
                            
                        
                        
                            
                                κ
                            
                            
                                1
                            
                        
                    
                
                [
                1
                -
                
                    
                        e
                    
                    
                        
                            
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                            
                                K
                            
                        
                    
                
                ]
            
        .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/           PRIMARY EXAMINER, ART UNIT 1641